Mr. Justice McSurely dissenting: I suggest that the foregoing opinion is contrary to Edwards v. Thompson, 262 Ill. App. 520; where we said that the court should not substitute its opinion for that of the municipal officers, but should determine only whether the withholding of the permit was arbitrary and capricious. The opinion makes no reference to the serious increase in danger to pedestrians on the sidewalk which would follow the construction of two wide driveways across the sidewalk. This feature, it seems to me, ■ entirely negatives any quality of capriciousness or unreasonableness in the action of the Lincoln Park Commissioners in refusing the permit. I must therefore respectfully dissent from the majority opinion.